PER CURIAM.
Defendant filed a rule 3.850 motion, which was summarily denied for lack of a valid oath. On appeal, we found that Defendant was entitled to have leave to amend under Spera v. State, 971 So.2d 754 (Fla.2007), and we reversed and remanded *525four of the claims. See Ramkhalawan v. State, 50 So.3d 1241 (Fla. 4th DCA 2011).1 A month after Defendant filed his amended motion on remand, he moved for leave to supplement the pending amended motion by adding a new claim. The trial court denied the motion for leave to supplement while the other four claims were still pending. Defendant now appeals the trial court’s denial of the motion for leave to supplement. Because the motion which Defendant sought to supplement is still pending resolution, we find that this is an appeal of a non-final order that is premature and unauthorized. See Leger v. State, 818 So.2d 697 (Fla. 5th DCA 2002). Accordingly, the appeal is dismissed for lack of jurisdiction without prejudice to Defendant’s appeal once the trial court enters a final order on the rule 3.850 motion.

Dismissed.

STEVENSON, GROSS and TAYLOR, JJ., concur.

. Defendant's name is listed as "Ramkhela-wan” in all court documents filed in this case, including the order appealed.